Fourth Court of Appeals
                                San Antonio, Texas
                                      January 3, 2019

                                    No. 04-18-00564-CR

                                    David Lee YOUNG,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR2062
                     The Honorable Laura Lee Parker, Judge Presiding


                                      ORDER
    The Appellant’s Second Motion for Extension of Time to File Brief is hereby
GRANTED. Time is extended to January 25, 2019.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of January, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court